UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6562


KALVIN DONNELL COWARD,

                Plaintiff – Appellant,

     v.

JOHN JABE, Deputy Director of Operations (VDOC); A. DAVID
ROBINSON, Eastern Regional Director (VDOC); G. F. SIVELS,
Eastern Regional Ombudsman (VDOC); GREGORY L. HOLLOWAY,
Assistant Warden, General Population; CLYDE R. ALDERMAN,
Assistant Warden, Work Center-Special Housing; R. WOODS,
Institutional   Ombudsman;   C.   HALL, Sergeant  of  the
Institutional Investigation Unit,

                      Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00147-LMB-TRJ)


Submitted:   April 4, 2016                 Decided:   April 26, 2016


Before SHEDD, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zachary Hudson, Robert M. Bernstein, BANCROFT PLLC, Washington,
D.C., for Appellant.    Mark R. Herring, Attorney General of
Virginia, Stuart A. Raphael, Solicitor General, Trevor S. Cox,
Deputy Solicitor General, Richard C. Vorhis, Senior Assistant
Attorney General,   Matthew  R.   McGuire,  Assistant  Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Kalvin Donnell Coward, a Virginia inmate, appeals from the

summary judgment entered against him. We dismiss the appeal for

lack of appellate jurisdiction.

       Coward professes to be a member of the Nation of Gods and

Earths (“NGE”), which the Virginia Department of Corrections has

classified       as     a     gang.    Contending     that       the    Department      is

discriminating against him based on his religion, Coward asserts

five causes of action against various Department officials. In

the first four, Coward alleges violations of the Religious Land

Use and Institutionalized Persons Act (“RLUIPA”). In the fifth,

Coward        alleges        a   claim       of     constitutional            theological

discrimination.

       Among    other        things,    Coward     argues       on   appeal    that    the

district court failed to address his theological discrimination

claim    in    the    summary     judgment       order.    As   he   explains:    “[O]ne

searches the District Court’s opinion in vain for any indication

that the court was even aware that Mr. Coward had raised a

separate       constitutional         theological     claim.”        Reply    Brief    for

Appellant, at 6. For this reason (and others), Coward contends

that    we    should        vacate    the   summary       judgment     and    remand   for

further proceedings.

       The Department disagrees with Coward’s assessment of the

record. In moving for summary judgment, the Department expressly

                                             3
listed    Coward’s     four    RLUIPA        claims,             and   it    referenced        the

theological      discrimination         claim         in     a    footnote         appended       to

“Claim 1,” stating that Coward “added a claim #5 which more

directly    challenges       the    failure           to    recognize         the    NGE     as    a

religion. Since [the district court] has construed this claim to

be raised in claim 1, counsel has done likewise.” J.A. 306. The

Department       did    not        otherwise               address        the       theological

discrimination       claim    in   a    meaningful            fashion        in    its   summary

judgment motion. Without pointing to any specific part of the

summary     judgment     order,        the       Department            now        asserts    that

“[r]ather     than     ignoring        Coward’s            theological          discrimination

claim, the Department and district court treated it in tandem

with his RLUIPA claim for purposes of the Department’s motion

for   summary     judgment.”       Brief         of        Appellees,        at     61-62.    The

Department further asserts that because Coward cannot prevail on

his   RLUIPA      claims,      his       theological               discrimination            claim

necessarily fails.

      Coward is correct that the district court did not expressly

address    the   theological        discrimination                claim      in    the   summary

judgment order. Indeed, a plain reading of the order supports

Coward’s contention that the court did not recognize that claim

at the time of the decision. For example, the court introduced

its analysis by noting that Coward’s claims arise under RLUIPA,

and it stated that the Department moved for summary judgment on

                                             4
“all four” of Coward’s claims. J.A. 449, 451. Later, the court

listed     and   addressed    Coward’s   four      claims,    and    its   analysis

involves RLUIPA only. There is simply nothing in the order to

suggest that the court considered the theological discrimination

claim when it ruled on the summary judgment motion.

     Recently, in Porter v. Zook, 803 F.3d 694, 696-97 (4th Cir.

2015)      (internal    punctuation          and    citations       omitted),   we

explained:

          The parties to this appeal have not questioned
     our jurisdiction. But before we consider the merits of
     an appeal, we have an independent obligation to verify
     the existence of appellate jurisdiction. And that
     jurisdiction generally is limited to appeals from
     “final decisions of the district courts,” 28 U.S.C. §
     1291 — decisions that end the litigation on the merits
     and leave nothing for the court to do but execute the
     judgment.
          Ordinarily, a district court order is not final
     until it has resolved all claims as to all parties. In
     making that assessment, we look to substance, not
     form. Regardless of the label given a district court
     decision, if it appears from the record that the
     district court has not adjudicated all of the issues
     in a case, then there is no final order. . . .
          [E]ven if a district court believes it has
     disposed of an entire case, we lack appellate
     jurisdiction where the court in fact has failed to
     enter judgment on all claims.

Given the state of the record before us, Porter compels the

conclusion that we lack appellate jurisdiction.

     As noted, nothing in the summary judgment order indicates,

or even suggests, that the district court considered and ruled

on   the    theological      discrimination        claim.    Rather,   the   court


                                         5
specifically addressed Coward’s “four” RLUIPA claims, and its

analysis is based entirely on RLUIPA. Therefore, the theological

discrimination claim is unresolved, and despite the fact that

the summary judgment was entered and the litigation was ended

below, we do not have a final decision to review. Accordingly,

the appeal must be dismissed.

      Because    we   are   dismissing       this   appeal   on   jurisdictional

grounds, we decline to comment on the merits of the parties’

appellate arguments. We note, however, Coward’s argument that

the   district   court      improperly   granted      summary     judgment   on   a

ground not raised by the Department. On remand, the court and

the Department may wish to examine the record and, if necessary,

take steps to ensure that Coward has had (or will have) ample

opportunity to address any potentially dispositive grounds.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before us,

and oral argument would not aid the decisional process.

                                                                       DISMISSED




                                         6